                    Case 20-20086            Doc 1       Filed 03/04/20 Entered 03/04/20 16:31:47                              Desc Main
                                                           Document     Page 1 of 29

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF WYOMING

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                DYNAMIC CUSTOM HOMES, LLC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  175 NW RIDGE ROAD
                                  Jackson, WY 83001
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Teton                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-20086                Doc 1       Filed 03/04/20 Entered 03/04/20 16:31:47                                   Desc Main
                                                               Document     Page 2 of 29
Debtor    DYNAMIC CUSTOM HOMES, LLC.                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-20086            Doc 1        Filed 03/04/20 Entered 03/04/20 16:31:47                                 Desc Main
                                                            Document     Page 3 of 29
Debtor   DYNAMIC CUSTOM HOMES, LLC.                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-20086            Doc 1       Filed 03/04/20 Entered 03/04/20 16:31:47                                Desc Main
                                                           Document     Page 4 of 29
Debtor    DYNAMIC CUSTOM HOMES, LLC.                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      3-4-2020
                                                  MM / DD / YYYY


                             X   /s/ TIMOTHY JOSEPH GLICK                                                 TIMOTHY JOSEPH GLICK
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   OWNER




18. Signature of attorney    X   /s/ Ken McCartney                                                         Date 3-4-2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Ken McCartney 5-1335
                                 Printed name

                                 The Law Offices of Ken McCartney P.C.
                                 Firm name

                                 PO Box 1364
                                 1401 Airport Parkway Ste. 200
                                 Cheyenne, WY 82003
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     307 635-0555                  Email address      bnkrpcyrep@aol.com

                                 5-1335 WY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                       Desc Main
                                                                   Document     Page 5 of 29




 Fill in this information to identify the case:

 Debtor name         DYNAMIC CUSTOM HOMES, LLC.

 United States Bankruptcy Court for the:            DISTRICT OF WYOMING

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          3-4-2020                                X /s/ TIMOTHY JOSEPH GLICK
                                                                       Signature of individual signing on behalf of debtor

                                                                       TIMOTHY JOSEPH GLICK
                                                                       Printed name

                                                                       OWNER
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                   Case 20-20086                            Doc 1               Filed 03/04/20 Entered 03/04/20 16:31:47                                                           Desc Main
                                                                                  Document     Page 6 of 29
 Fill in this information to identify the case:

 Debtor name            DYNAMIC CUSTOM HOMES, LLC.

 United States Bankruptcy Court for the:                       DISTRICT OF WYOMING

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            54,963.71

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            54,963.71


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        6,477,615.76


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,477,615.76




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 20-20086                   Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                       Desc Main
                                                                   Document     Page 7 of 29
 Fill in this information to identify the case:

 Debtor name         DYNAMIC CUSTOM HOMES, LLC.

 United States Bankruptcy Court for the:            DISTRICT OF WYOMING

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     BANK OF JACKSON HOLE                                    CHECKING                        9500                                         $20.71



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                          $20.71
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                    Desc Main
                                                                   Document     Page 8 of 29
 Debtor         DYNAMIC CUSTOM HOMES, LLC.                                                    Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           DESK-$200; CHAIR-$200; PRINTER-$300;
           SCANNER-$300                                                                 $1,000.00    Replacement                           $1,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $1,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47             Desc Main
                                                                   Document     Page 9 of 29
 Debtor         DYNAMIC CUSTOM HOMES, LLC.                                                   Case number (If known)
                Name

            47.1.    2005 CHEVY DURA MAX PICKUP
                     TRUCK                                                              $8,443.00    Appraisal                     $8,443.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            1999 CAT TELEHANDLER - $9500; 2003 CAT
            TELEHANDLER - $12,000; 2006 CAT SKID
            STEER - $7500; 1998 CARGO TRAILER -
            $2000; 2004 CARGO TRAILER - $1500; 2002
            CARGO TRAILER - $1500; 2001 CARGO
            TRAILER - $4000; 2012 FLAT BED TRAILER -
            $4000; HAND TOOLS - $3500                                                  Unknown                                    $45,500.00




 51.        Total of Part 8.                                                                                                 $53,943.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 20-20086                       Doc 1           Filed 03/04/20 Entered 03/04/20 16:31:47                                         Desc Main
                                                                       Document     Page 10 of 29
 Debtor          DYNAMIC CUSTOM HOMES, LLC.                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $20.71

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $53,943.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $54,963.71          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $54,963.71




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                    Desc Main
                                                                  Document     Page 11 of 29
 Fill in this information to identify the case:

 Debtor name         DYNAMIC CUSTOM HOMES, LLC.

 United States Bankruptcy Court for the:            DISTRICT OF WYOMING

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                                          Desc Main
                                                                  Document     Page 12 of 29
 Fill in this information to identify the case:

 Debtor name         DYNAMIC CUSTOM HOMES, LLC.

 United States Bankruptcy Court for the:            DISTRICT OF WYOMING

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $234,799.42
           BANK OF JACKSON HOLE                                                 Contingent
           990 West Broadway                                                    Unliquidated
           Jackson, WY 83001                                                    Disputed
           Date(s) debt was incurred 2014
                                                                             Basis for the claim:    DEBTOR'S PERSONAL HOME - 175 NW RIDGE ROAD
           Last 4 digits of account number 251L                              IN JACKSON
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $42,816.34
           HOLLAND & HART, LLP                                                  Contingent
           POST OFFICE BOX 17283                                                Unliquidated
           Denver, CO 80217-0283                                                Disputed
           Date(s) debt was incurred 2014
                                                                             Basis for the claim:    LEGAL FEES
           Last 4 digits of account number      6581
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,200,000.00
           PGK PLAYLAND                                                         Contingent
           3465 N Pines Way Suite 104                                           Unliquidated
           Wilson, WY 83014
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    CIVIL SUIT
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,000,000.00
           SLEEPING INDIAN 3, LLC                                               Contingent
                                                                                Unliquidated
           Jackson, WY 83001
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    CIVIL SUIT
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         50379                                              Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                                   Desc Main
                                                                  Document     Page 13 of 29
 Debtor       DYNAMIC CUSTOM HOMES, LLC.                                                           Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                           0.00
 5b. Total claims from Part 2                                                                        5b.   +   $                   6,477,615.76

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                      6,477,615.76




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                      Desc Main
                                                                  Document     Page 14 of 29
 Fill in this information to identify the case:

 Debtor name         DYNAMIC CUSTOM HOMES, LLC.

 United States Bankruptcy Court for the:            DISTRICT OF WYOMING

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                  Desc Main
                                                                  Document     Page 15 of 29
 Fill in this information to identify the case:

 Debtor name         DYNAMIC CUSTOM HOMES, LLC.

 United States Bankruptcy Court for the:            DISTRICT OF WYOMING

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Tim Glick                         195 NW Ridge Road                                 PGK PLAYLAND                       D
                                               Jackson, WY 83001                                                                    E/F       3.3
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                          Desc Main
                                                                  Document     Page 16 of 29



 Fill in this information to identify the case:

 Debtor name         DYNAMIC CUSTOM HOMES, LLC.

 United States Bankruptcy Court for the:            DISTRICT OF WYOMING

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                    Gross revenue
       which may be a calendar year                                                            Check all that apply                  (before deductions and
                                                                                                                                     exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                         $418,394.72
       From 1/01/2020 to Filing Date                                                                     FACTORED
                                                                                                   Other RECEIVABLES
       Place on SOFA #1 UNDER FACTORED RECEIVABLES LINE FOR YEAR 2020

       LOANS CONVERTED TO INCOME MADE TO DYNAMIC CUSTOM HOMES LLC BY DYNAMIC DEVELOPMENT LLC:

       3/3/2020      -   $42,694.72                  2/ 4/2020       -   $12,000.00
       2/28/2020     -   $25,000.00                  1/29/2020       -   $25,000.00
       2/27/2020     -   $38,200.00                  1/27/2020       -   $20,000.00
       2/24/2020     -   $ 2,000,00                  1/24/2020       -   $40,000.00
       2/20/2020     -   $25,000.00*                 1/23/2020       -   $50,000.00
       2/12/2020     -   $ 2,500.00                  1/21/2020       -   $50.000.00
       2/12/2020     -   $50,000.00                  1/17/2020       -   $20,000.00
       2/10/2020     -   $16,000.00

       *Loan made to Dynamic Custom Homes LLC through Marge Glick on behalf of Dynamic Development LLC repaid Marge Glick for the advanced
       funds of $25,000.00 on 2/25/2020.


       For prior year:                                                                             Operating a business                       $3,880,218.15
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                       $4,804,725.38
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue     Gross revenue from
                                                                                                                                     each source
                                                                                                                                     (before deductions and
                                                                                                                                     exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                              Desc Main
                                                                  Document     Page 17 of 29
 Debtor       DYNAMIC CUSTOM HOMES, LLC.                                                                Case number (if known)




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               BANK OF JACKSON HOLE                                                                           $4,734.00           Secured debt
               990 WEST BROADWAY                                                                                                  Unsecured loan repayments
               Jackson, WY 83001                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.2.
               HOLLAND & HART, LLP                                         3-31-19                          $20,000.00            Secured debt
               POST OFFICE BOX 8749                                                                                               Unsecured loan repayments
               DENVER, CO 80201                                                                                                   Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.3.
               BRAD HUNSICKER                                                                                 $3,000.00           Secured debt
               106 East Lincolnway, Suite 300                                                                                     Unsecured loan repayments
               Cheyenne, WY 82001                                                                                                 Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.4.
               KILMAIN PAINTING INC.                                                                        $19,330.46            Secured debt
               PO BOX 8431                                                                                                        Unsecured loan repayments
               Jackson, WY 83002                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.5.
               TONKS MASONRY                                                                                $36,306.76            Secured debt
               PO BOX 747                                                                                                         Unsecured loan repayments
               Victor, ID 83455                                                                                                   Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.6.
               ROCKY MOUNTAIN AUDIO VIDEO LLC                                                               $11,752.07            Secured debt
               PO BOX 14796                                                                                                       Unsecured loan repayments
               Jackson, WY 83002                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.7.
               COAL LLC                                                                                     $15,000.00            Secured debt
               5260 SOUTH 1650 WEST                                                                                               Unsecured loan repayments
               Rexburg, ID 83440                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                              Desc Main
                                                                  Document     Page 18 of 29
 Debtor       DYNAMIC CUSTOM HOMES, LLC.                                                                Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               WILLOW CREEK WOODWORKS                                                                       $20,985.74            Secured debt
               4510 N. LANDMARK CIRCLE                                                                                            Unsecured loan repayments
               Idaho Falls, ID 83401                                                                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.9.
               WEBER DRILLING                                                                                 $6,394.72           Secured debt
               1305 GREGORY LANE                                                                                                  Unsecured loan repayments
               Jackson, WY 83001                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.10
       .
            BISON LUMBER                                                                                    $16,938.41            Secured debt
               PO BOX 9203                                                                                                        Unsecured loan repayments
               Jackson, WY 83002                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.11
       .
            ET CONSTRUCTION                                                                                   $9,475.00           Secured debt
               PO BOX 1168                                                                                                        Unsecured loan repayments
               Driggs, ID 83422                                                                                                   Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.12
       .
            TZOMPA CONSTRUCTION                                                                             $28,680.00            Secured debt
               PO BOX 1145                                                                                                        Unsecured loan repayments
               Driggs, ID 83422                                                                                                   Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.13
       .
            SUMMIT PEAK TITLE                                                                               $22,400.00            Secured debt
               PO BOX 251                                                                                                         Unsecured loan repayments
               Victor, ID 83455                                                                                                   Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.14
       .
            FERGUSON ENTERPRISES                                                                              $1,969.48           Secured debt
               1524 MARTIN LANE                                                                                                   Unsecured loan repayments
               Jackson, WY 83001                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.15
       .
            TALON ELECTRIC                                                                                  $36,817.54            Secured debt
               PO BOX 6493                                                                                                        Unsecured loan repayments
               Jackson, WY 83002                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                              Desc Main
                                                                  Document     Page 19 of 29
 Debtor      DYNAMIC CUSTOM HOMES, LLC.                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       .
            BRADY'S INC                                                                                     $15,898.94            Secured debt
               1445 LINCOLN ROAD                                                                                                  Unsecured loan repayments
               Idaho Falls, ID 83401                                                                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.17
       .
            WATER WORKS HEATING AND                                                                         $19,173.01            Secured debt
               PLUMBING INC                                                                                                       Unsecured loan repayments
               PO BOX 9850                                                                                                        Suppliers or vendors
               Jackson, WY 83002                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.18
       .
            STONE WORKS CUSTOM GRANITE                                                                      $14,210.00            Secured debt
               AND MARBLE                                                                                                         Unsecured loan repayments
               PO BOX 2673                                                                                                        Suppliers or vendors
               Pocatello, ID 83206                                                                                                Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.19
       .
            ALIS ROOFING                                                                                      $5,932.50           Secured debt
               PO BOX 850                                                                                                         Unsecured loan repayments
               Driggs, ID 83422                                                                                                   Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.20
       .
            EC CONCRETE                                                                                         $775.00           Secured debt
               PO BOX 2052                                                                                                        Unsecured loan repayments
               Idaho Falls, ID 83403                                                                                              Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.21
       .
            RIDGELINE LOG AND TIMBER LLC                                                                    $22,318.82            Secured debt
               PO BOX 300                                                                                                         Unsecured loan repayments
               Jackson, WY 83001                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.22
       .
            JB CONSTRUCTION CUSTOM                                                                            $5,000.00           Secured debt
               CONSTRUCTION INC                                                                                                   Unsecured loan repayments
               PO BOX 842                                                                                                         Suppliers or vendors
               Victor, ID 83455                                                                                                   Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY

       3.23
       .
            US BANK                                                                                         $17,300.00            Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other LIENABLE TRADE
                                                                                                                               CREDIT SUPPLY


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                                  Desc Main
                                                                  Document     Page 20 of 29
 Debtor       DYNAMIC CUSTOM HOMES, LLC.                                                                Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.24
       .
            PRO FLOW HVAC LLC                                                                               $37,000.00                Secured debt
               8463 SOUTH 2315 WEST                                                                                                   Unsecured loan repayments
               West Jordan, UT 84088                                                                                                  Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other LIENABLE TRADE
                                                                                                                                 CREDIT SUPPLY

       3.25
       .
            PAYROLL LABOR                                                                                   $54,092.23                Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other LIENABLE TRADE
                                                                                                                                 CREDIT SUPPLY

       3.26
       .
            OTHER CHECKS DURING 90 DAY                                     SEE EXHIBIT                      $49,990.16                Secured debt
               PERIOD                                                      3.26                                                       Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    TIM GLICK                                                                                           $0.00
               195 NW Ridge Road
               Jackson, WY 83001
               OWNER

       4.2.    RENEE GLICK                                                 LOAN                            $157,000.00           REIMBURSEMENT OF SHORT
               195 NW Ridge Road                                           DATES AND                                             TERM LOANS
               Jackson, WY 83001                                           AMOUNTS
               SPOUSE                                                      1/30/20 -
                                                                           $50,000.00
                                                                           11/21/19 -
                                                                           $36,000.00
                                                                           10/30/19 -
                                                                           $51,000.00
                                                                            8/16/19 -
                                                                           $20,000.00

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 20-20086                   Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                                Desc Main
                                                                  Document     Page 21 of 29
 Debtor       DYNAMIC CUSTOM HOMES, LLC.                                                                Case number (if known)



    debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case            Court or agency's name and                Status of case
               Case number                                                                 address
       7.1.    PGK PLAYLAND, LLC V.                              CIVIL SUIT                TETON COUNTY DISTRICT                         Pending
               DYNAMIC CUSTOM HOMES,                             (Debtor is                COURT                                         On appeal
               LLC et. al.                                       Cross-Responden           PO Box 4460                                   Concluded
               16721                                             t)                        Jackson, WY 83001

       7.2.    Dynamic Custom Homes,                             CIVIL SUIT                Teton County District Court                   Pending
               LLC, a Wyoming limited                                                      PO Box 4460                                   On appeal
               liability company (Plaintiff), v.                                           Jackson, WY 83001                             Concluded
               Sleeping Indian 3, LLC, a
               Wyoming limited liability
               company (Defendant)
               17215

       7.3.    TETON PEAKS                                       CIVIL SUIT                TETON COUNTY DISTRICT                         Pending
               INVESTMENTS, LLC (Plaintiff)                                                COURT                                         On appeal
               v. TIM GLICK, an individual                                                 PO Box 4460                                   Concluded
               d/b/a DYNAMIC CUSTOM                                                        Jackson, WY 83001
               HOMES, DYNAMIC CUSTOM
               HOMES, LLC, an inactive
               Wyoming limited lliability
               company; and DYNAMIC
               CUSTOM HOMES, LLC, an
               active Wyoming limited
               liability company
               (Defendants/Third Party
               Plaintiffs) v. FISH CREEK
               EXCAVATION, LLC, (Third
               Party Defendant)
               17681

       7.4.    Dynamic Custom Homes,                             CIVIL SUIT                TETON COUNTY DISTRICT                         Pending
               LLC, a Wyoming limited                                                      COURT                                         On appeal
               liability company (Plaintiff), v.                                           PO Box 4460                                   Concluded
               Teton Valley Electric &                                                     Jackson, WY 83001
               Lighting Design, Inc., a
               Wyoming corporation
               (Defendant)
               17943

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                  Case 20-20086                   Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                                   Desc Main
                                                                  Document     Page 22 of 29
 Debtor        DYNAMIC CUSTOM HOMES, LLC.                                                                   Case number (if known)



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    The Law Offices of Ken
                McCartney P.C.
                PO Box 1364
                1401 Airport Parkway Ste. 200
                Cheyenne, WY 82003                                   Attorney Fees                                                                      $2,535.00

                Email or website address
                bnkrpcyrep@aol.com

                Who made the payment, if not debtor?
                DEBTOR'S OWNER


       11.2.    The Law Offices of Ken
                McCartney P.C.
                PO Box 1364
                1401 Airport Parkway Ste. 200
                Cheyenne, WY 82003                                   Attorney Fees                                             3-4-2020                   $536.00

                Email or website address
                bnkrpcyrep@aol.com

                Who made the payment, if not debtor?
                DEBTOR



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                                Desc Main
                                                                  Document     Page 23 of 29
 Debtor      DYNAMIC CUSTOM HOMES, LLC.                                                                  Case number (if known)



       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                           Desc Main
                                                                  Document     Page 24 of 29
 Debtor      DYNAMIC CUSTOM HOMES, LLC.                                                                 Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                                  Desc Main
                                                                  Document     Page 25 of 29
 Debtor      DYNAMIC CUSTOM HOMES, LLC.                                                                 Case number (if known)



    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

               None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

               None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

               None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of              Dates                   Reason for
                                                                 property                                                                         providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47                            Desc Main
                                                                  Document     Page 26 of 29
 Debtor      DYNAMIC CUSTOM HOMES, LLC.                                                                 Case number (if known)




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         3-4-2020

                                                                        TIMOTHY JOSEPH GLICK
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         OWNER

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47         Desc Main
                                                                  Document     Page 27 of 29




                                                               United States Bankruptcy Court
                                                                     DISTRICT OF WYOMING
 In re      DYNAMIC CUSTOM HOMES, LLC.                                                             Case No.
                                                                                 Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the OWNER of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       3-4-2020                                                 /s/ TIMOTHY JOSEPH GLICK
                                                                      TIMOTHY JOSEPH GLICK/OWNER
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
    Case 20-20086   Doc 1   Filed 03/04/20 Entered 03/04/20 16:31:47   Desc Main
                             Document     Page 28 of 29


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      BANK OF JACKSON HOLE
                      990 West Broadway
                      Jackson, WY 83001



                      HOLLAND & HART, LLP
                      POST OFFICE BOX 17283
                      Denver, CO 80217-0283



                      PGK PLAYLAND
                      3465 N Pines Way Suite 104
                      Wilson, WY 83014



                      SLEEPING INDIAN 3, LLC
                      Jackson, WY 83001




                      Tim Glick
                      195 NW Ridge Road
                      Jackson, WY 83001
                 Case 20-20086                    Doc 1          Filed 03/04/20 Entered 03/04/20 16:31:47               Desc Main
                                                                  Document     Page 29 of 29



                                                               United States Bankruptcy Court
                                                                     DISTRICT OF WYOMING
 In re      DYNAMIC CUSTOM HOMES, LLC.                                                                   Case No.
                                                                                 Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for DYNAMIC CUSTOM HOMES, LLC. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 3-4-2020                                                            /s/ Ken McCartney
 Date                                                                Ken McCartney 5-1335
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for DYNAMIC CUSTOM HOMES, LLC.
                                                                     The Law Offices of Ken McCartney P.C.
                                                                     PO Box 1364
                                                                     1401 Airport Parkway Ste. 200
                                                                     Cheyenne, WY 82003
                                                                     307 635-0555 Fax:307 635-0585
                                                                     bnkrpcyrep@aol.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
